           Case 1:20-cr-10154-LTS Document 1 Filed 08/13/20 Page 1 of 5



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA                      )   Criminal No. 20cr10154
                                              )
               V.                             )   Violations:
                                              )
MATERESA JOSE,                                )   Count One: Theft of Government Money
                                              )   (18 U.S.C. § 641)
               Defendant                      )
                                              )   Count Two: Bank Embezzlement
                                              )   (18 U.S.C. § 656)
                                              )
                                              )   Forfeiture Allegation:
                                              )   (18 U.S.C. § 981(a)(l)(C) and
                                              )   28 U.S.C. § 2461)
                                              )
                                              )   Bank Embezzlement Forfeiture Allegation:
                                              )   (18 U.S.C. § 982(a)(2))

                                            INDICTMENT

                                         COUNT ONE
                                  Theft of Government Money
                                       (18 U.S.C. § 641)

The Grand Jury charges:

       From in or about September 2017, and continuing through in or about July 2018, in the

District of Massachusetts, the defendant,

                                       MATERESA JOSE,

did, on a recurring basis, knowingly and willfully embezzle, steal, purloin, and convert to her use

and the use of another, any money and thing of value of the United States and of any department

and agency thereof, in a total amount greater than $1,000, namely, Social Security benefits having

a value of greater than $1,000.

       All in violation of Title 18, United States Code, Section 641.
Case 1:20-cr-10154-LTS Document 1 Filed 08/13/20 Page 2 of 5
Case 1:20-cr-10154-LTS Document 1 Filed 08/13/20 Page 3 of 5
Case 1:20-cr-10154-LTS Document 1 Filed 08/13/20 Page 4 of 5
Case 1:20-cr-10154-LTS Document 1 Filed 08/13/20 Page 5 of 5




                                /s/ Thomas F. Quinn 8/13/20 @ 3:35pm
